35 So. 3d 188 (2010)
J. Maurice HERMAN, a/k/a Maurice Herman, Petitioner,
v.
J.P. MORGAN SECURITIES, INC. and JPMorgan Chase Bank, N.A., Respondents.
No. 4D10-735.
District Court of Appeal of Florida, Fourth District.
June 9, 2010.
Seth P. Robert and Connis O. Brown, III, of Brown Robert, L.L.P., Fort Lauderdale, for petitioner.
Andrew L. Hoffman, Matthew Triggs and Jonathan Galler of Proskauer Rose, L.L.P., Boca Raton, for respondents.
PER CURIAM.
Petitioner J. Maurice Herman, a/k/a Maurice Herman seeks certiorari review of a trial court order denying his motion to compel production of documents and response to interrogatories. The order constituted a blanket denial of discovery requests. Petitioner has argued that this *189 left him unable to defend respondents' declaratory judgment action and unable to prosecute his counterclaim. In these circumstances, we find a departure from the essential requirements of law resulting in material harm of an irreparable nature. See Giacalone v. Helen Ellis Mem'l Hosp. Found., Inc., 8 So. 3d 1232 (Fla. 2d DCA 2009); Power Plant Entm't, LLC v. Trump Hotels & Casino Resorts Dev. Co., 958 So. 2d 565 (Fla. 4th DCA 2007).
Respondents advise that the trial court has subsequently entered a partial summary judgment on the declaratory judgment action, and allege that they have agreed to provide, or have provided, some of the requested discovery already. The latter assertion is disputed by petitioner. The former does not necessarily demonstrate that petitioner's discovery requests and issues are now moot. Accordingly, we quash the trial court's order denying all discovery and remand with directions to the trial court to consider these assertions in entertaining petitioner's requests for discovery, item by item. Compare Hitchcock v. Proudfoot Consulting Co., 19 So. 3d 1183 (Fla. 4th DCA 2009).
STEVENSON, MAY and CIKLIN, JJ., concur.